Citation Nr: 1733414	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, declined to reopen previously claims of entitlement to service connection for a left knee and bilateral ankle condition.

The Veteran's claim of entitlement to service connection for a left knee and bilateral ankle condition was originally denied in an October 2000 RO rating decision.  The left knee and bilateral ankle claims were denied on a basis of no current residual or chronic disability subject to service connection.  The Veteran did not express disagreement within a year of the denial and the decision became final.

The current appeal arises from the Veteran's May 2009 claim to reopen his left knee and bilateral ankle conditions which were denied in an April 2010 RO rating decision.  In a May 2010 correspondence, the Veteran requested reconsideration of the April 2010 decision and he submitted additional medical evidence.   The decision is therefore not final.  

In an October 2016 Board decision, the claims for a left knee and bilateral ankle conditions were reopened and remanded for a new VA examination and opinion. The requisite development having been completed, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference Board hearing before the undersigned Veteran's Law Judge (VLJ) in July 2016.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. A chronic bilateral ankle disability was not shown in service, and a bilateral ankle disability is not related to an injury or disease of service origin, nor shown to be proximately due to or aggravated by a service-connected disability.

2. A chronic left knee disability was not shown in service, and a left knee disability is not related to an injury or disease of service origin, nor shown to be proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As to the Veteran's claims for service connection for low back and neck disabilities, the Veteran was provided notice in June 2009, prior to the unfavorable adjudication of April 2010, that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter informed the Veteran of the evidence necessary to substantiate his claim, the evidence that VA and the Veteran were respectively responsible for obtaining, and of the elements of service connection.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and records from the Railroad Retirement Board have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

Over the course of the appeal period, the Veteran underwent VA examinations in May 2000, November 2009, July 2011, August 2015, and January 2017 pertinent to the claimed bilateral ankle condition and left knee condition.  A VA opinion was obtained in January 2017.  While the results all of the examinations are adequate, all but the most recent examination lack a formal opinion as to the etiology of the bilateral ankle condition and the left knee condition. The January 2017 opinion, however, is adequate for rating purposes.  That opinion was based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Further, that opinion responded directly to the questions posed by the Board in its October 2016 remand.  

During the July 2016 Travel Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the foregoing reasons, VA's duties to notify and to assist have been met.  All necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection Claims

Legal Framework

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

The Veteran asserts entitlement to service connection for a bilateral ankle condition.  He contends he injured his ankles in-service through separate injuries.  He injured his left ankle in 1983 while playing football and his left ankle again in 1996 by jumping off of a fence and landing "on it."  In both instances, he went to sick bay and was told he sprained his ankle.  The Veteran reported that he continued to have problems with his ankle since service and later broke his right ankle in 2000.  

The Veteran asserts entitlement to service connection for a left knee condition which occurred during an April 1988 motor vehicle accident.  He contends that during the April 1988 accident, his left knee hit the dashboard.  He showed visible scars to his left knee during his hearing that he attributed to the accident.  

Additionally, the Veteran's representative is asserting that the left knee condition and the bilateral ankle condition should be service-connected as secondary to the right knee. The Veteran is already service-connected at a compensable level for residuals, fracture right tibia and fibula, with osteoarthritis, of the right knee, as a result of the April 1988 motor vehicle accident. He is also service-connected for residuals of a fracture of the fourth left phalanx, i.e., fourth toe of the left foot resulting from the same April 1988 motor vehicle accident.

Bilateral Ankle Condition

The Veteran's service treatment records are silent for any complaints or reports of trauma to the right ankle. The records do indicate the Veteran was seen in August 1983 for a left ankle sprain, which occurred during a football game.  Additionally, the Veteran was seen for a ligament strain of the left ankle in May 1987, when he had jumped off a fence and landed awkwardly.  In each case, the medical provider directed rest and medication for discomfort, with a subsequent return to duty.

The Veteran received his initial VA examination in May 2000, just prior to his separation and retirement from active service in September 1980. The Veteran complained of his ankles "bothering him sometimes," which he attributed in part to a right leg injury from 1988 where he broke his right tibia and fibula both in a motor vehicle accident.  The Veteran remarked that he will experience a bit of tenderness and swelling on occasion, only when he has been standing for a prolonged period or running.  The Veteran also stated he thought these issues were primarily attributable to "overuse" due to the physical fitness requirements of his active service.

The VA examiner revealed the Veteran's posture and gait, along with standing and walking, was normal.  There were no signs of abnormal weight bearing, such as calluses, corns, or other signs of breakdown.  The ankles appeared normal with no heat, redness, swelling, effusion, drainage, abnormal movement, instability, or weakness bilaterally.  Range of motion for each ankle was considered to be within normal limits, without pain on movement bilaterally. X-rays taken that same day showed no problems with the ankles.  The VA examiner concluded that because there was no pathology of the ankles, there was no diagnosis of any disease or condition.

In June 2011, the Veteran received a private examination from an orthopedist.  For each ankle, the examiner found no pain or effusion noted on palpitation, with full range of motion.  No ligament laxity or joint instability was noted, and "power" was noted at 5 of 5. No diagnosis of an ankle condition was made.

Private medical records submitted by the Veteran show he broke his right ankle on April 7, 2012 when his parked motorcycle slipped off its stand and fell on the Veteran's lower leg.  Follow-up private medical treatment records indicate good healing of the fracture of the lateral malleolus of the right ankle, with full weight-bearing without pain.

In January 2017, the Veteran received another VA examination of the bilateral ankle condition.  Here, the examiner diagnosed a lateral collateral ligament sprain for each ankle, noting that he found weakness and poor range of motion while noting the Veteran's complaints of persistent ankle pain bilaterally.  The Veteran reported it was difficult to walk on uneven terrain, with poor tolerance for stairs or squatting. Range of motion for each ankle was outside normal range, with some pain on dorsiflexion, but with no pain on weight bearing and no evidence of crepitus.  There was no additional loss of function or range of motion after repetitive testing.  No additional factors contributing to disability were noted, such as ankylosis, limitation or blocking, tendon tie-ups, etc.  Muscle strength for each ankle was 4 on a scale of 5, but no muscle atrophy was noted.  No instability or dislocation was suspected.

This January 2017 VA examiner provided an opinion regarding the bilateral ankle condition, saying the Veteran's claimed bilateral ankle condition is it less likely than not (less than 50 percent probability) that the currently diagnosed condition is related to or incurred by a specific in-service event, illness, or injury.  His rationale was that the July 2011 x-rays indicated that the April 1988 motor vehicle accident trauma on the Veteran's right tibia/fibula, his ankles, and his knees indicate good alignment, that surgical outcomes were good, and that there was no degenerative disease.  The examiner continued, noting that service treatment records were silent for any chronic condition affecting either ankle.

The Board finds the VA opinion to be probative, because the examiner were thorough and examined the Veteran's claims file in detail.  The January 2017 examiner had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Board recognizes the Veteran's representative argued that the January 2017 examiner's opinion was deficient because allegedly this examiner used only the July 2011 x-rays into account in forming his opinion.  However, at the beginning of report of examination, the examiner indicated he had reviewed the entire electronic claims file of the Veteran. See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (stating that while examiners do not have a reasons or bases standard and are not required to account for every piece of favorable evidence, their medical reports "must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.").  The Board is satisfied that the examiner reviewed the entire claims file as noted on his report and thus considers this examination and opinion to be highly probative.

Additionally, the analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Several buddy statements were provided by the Veteran.  In June 2011, his spouse remarked that when working out together, the Veteran had difficulty with his running pace due to pain and swelling in his ankles.  She noted that his work as a corrections officer, where he was on his feet for 12-hour shifts, and later working for the railroad, where he was on his feet during his shift at work, contributed to pain and swelling in his ankles and affected his quality of life.  A fellow Marine, who had served with the Veteran from 1995-1998, remarked that the Veteran would receive medical care for pain in his ankles and feet after physical training.  Also, in June 2011, a friend and co-worker of the Veteran's remarked how he would complain of pain in the ankles and knees while working for a kitchen products company, back in 2000.

The Board has taken into account the complaints of pain of the ankles at various times throughout the Veteran's military service and occasionally afterwards, to include the motor vehicle accident of April 1988 and various treatments and examinations since the Veteran left service in 2000.  However, until January 2017, no provider, military, VA, or private, ever made a diagnosis of an ankle disability beyond a temporary strain or sprain.  The Board is cognizant of the Veteran's complaints of pain over time, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Here, however, the Veteran's ability to identify a date of diagnosis for a past medical condition or its etiology exceeds his knowledge and ability as a lay person, and the Board therefore gives no probative weight to the indefinite assertion that the Veteran's bilateral ankle condition began at an earlier, unspecified date, or may be related to another service-connected disability. Id.

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for a bilateral ankle condition.  The Board acknowledges the April 1988 motor vehicle accident and subsequent treatment for the injuries sustained, and also notes the Veteran is already service-connected for the residuals of the right tibia/fibula fracture and the fracture of the fourth left toe.  The Board also acknowledges the ankle sprains during service, which were treated and cleared up, per service treatment records.  The separation/retirement physical of March 2000 was silent for any chronic ankle condition during service.  The initial VA physical examination of May 2000 noted the Veteran's complaints that his ankles bothered him sometimes, but the Veteran attributed that "mostly to overuse," and no diagnosis was made.  While the Board notes the diagnosis of collateral ligament strains for each ankle on the most recent VA examination of January 2017, and the Veteran had several incidents of treatment in service for minor ankle ailments, there is no tie or connection between any in-service disease or injury that occurred in service or within one year after leaving active service, and the current bilateral ankle collateral ligament strains.  For the purpose of completeness, the Board will assume for the sake of argument that the Veteran has a current bilateral ankle disability, currently described as a collateral ligament strain, and the Board will also assume arguendo that a bilateral ankle injury or disease occurred during service. However, the Board finds that competent and probative evidence does not show a relationship between the Veteran's current bilateral ankle ligament strain and the in-service injury or disease. The Board thus finds the Veteran fails the third prong of the test for entitlement to direct service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Additionally, the Board finds that service connection on a secondary basis is not warranted.  Here, the Veteran entered service with no diagnosis or complaint of a bilateral ankle condition.  As mentioned previously, the Veteran is service connected for residuals, fracture right tibia and fibula, with osteoarthritis, of the right knee, as a result of the April 1988 motor vehicle accident. He is also service-connected for residuals of a fracture of the fourth left phalanx, i.e., fourth toe, of the left foot resulting from the same April 1988 motor vehicle accident.  However, while the Veteran has examinations and treatment notes related to ankle complaints, as noted above, no medical provider or examiner, private or VA, have tied the Veteran's ankle condition to the April 1988 motor vehicle incident, which resulted in a lower right leg fracture and fracture of the fourth left toe.

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's bilateral ankle condition was not caused or aggravated by the Veteran's service-connected residuals of the right leg fracture or the fourth left toe disability.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a bilateral ankle condition on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Knee Condition

The Veteran asserts entitlement to service connection for a left knee condition, to include as secondary to the April 1988 motor vehicle accident, already described above.  Outside of this incident, the Veteran's service treatment records are silent for any treatment of a left knee disability.

During the Veteran's initial VA examination in May 2000, the examiner noted the Veteran's complaint that his knees, without differentiating which one or both, had a tendency to swell and intermittently lock up, particularly the right knee (which is already service-connected and not part of this appeal).  The examiner stated that each knee appeared normal with no heat, redness, swelling, effusion, drainage, abnormal movement, instability, or weakness, bilaterally.  Drawer and McMurray's test were negative bilaterally.  Range of motion for each knee was considered to be within normal limits, without pain on movement bilaterally.  The examiner stated the left knee had no signs of ankylosis.  X-rays indicated each knee to function within normal limits, and there were no fractures, the joint spaces were well maintained, and there was no joint effusion or soft tissue calcifications seen.  The VA examiner concluded that there was no pathology to render any diagnosis of the left knee, and thus no etiology or other opinion was provided.

In June 2011, the Veteran received a private examination from an orthopedist.  This examiner noted the Veteran's left knee pain and documented collateral ligament pain with valgus stressing, and a firm endpoint noted.  The report also mentioned a collateral ligament strain.  This examiner recommended an injection for the knee pain, and the possibility of an arthroscopy for the left knee if the pain continues.  No opinion was provided as to the etiology of the left knee 

The Veteran received another VA examination in July 2011 focused on the service-connected right knee.  X-rays of the left knee indicated good alignment and no degenerative disease.

In February 2015, the Veteran received treatment from a private orthopedist.  The orthopedist documented the Veteran's complaints of left knee pain.  The examination report indicates the left knee of the Veteran showed no effusion, no warmth, near full extension, flexion down to about 105-110 degrees, and that the patellar grind test elicits some discomfort.  Medial and lateral joint lines of the left knee also elicited discomfort.  The Veteran reported that he had been having trouble with the left knee since 2011. No formal diagnosis of any left knee disability was made.

In April 2015, the Veteran was seen at a VA facility complaining of another disorder relating to his lower back, but the treatment note also mentioned the Veteran reporting chronic lower left extremity pain and burning.  No diagnosis or treatment specific to the lower left extremity was in the examination record.

In August 2015, the Veteran received another VA examination focused on the right knee; in the examination report, the examiner remarked the left knee had a "meniceal tear."  No further mention of the condition is mentioned in the examination report pertinent to the left knee.  It is possible the examiner was referring to a meniscus tear in the right knee, which the Veteran had complained of in previous private treatment and for which he had an arthroscopy in October 2013.  The diagnosis at that time in October 2013 was right knee chondromalacia grade III medial femoral condyle, grade I of the lateral tibial plateau and grade II of the lateral facet of the patella with hypertrophic synovitis. The Veteran's arthroscopic procedure included a synovectomy and chondroplasty. Post-operatively the locking of that right knee improved, but the Veteran has continued to have significant pain in his right knee and leg.  Before and after this right knee meniscus tear, the Veteran had not been diagnosed or treated for a similar condition of the left knee.

In October 2015, the Veteran's private orthopedist provided a statement that he is currently treating the Veteran for lower back and lower limb pain.  This examiner reported the Veteran's assertion that the pain is getting worse with time and he said his investigations to date had revealed multiple spine pathologies including lumbar spondylosis, lumbar disc degeneration, and lumbar neuritis, which were confirmed with a February 2015 MRI.  The examiner reported the Veteran had been treated with multiple therapies, including polypharmacy, exercise, and spinal injections.  No specific diagnosis was made of a left knee disability.

In January 2017, the Veteran received another VA examination.  Here, the VA examiner noted a left knee strain, first diagnosed in 2013.  The examiner noted the Veteran had complained of bilateral knee issues since 1998, with pain and swelling of the knees, with an aching with walking or climbing up stairs.  The examiner noted that the left knee had 0-100 degrees of flexion and extension, both outside of normal range.  Pain was noted on flexion.  There was no loss of motion on repetitive testing.  No ankylosis, limitation or blocking, adhesions, tendon tie-ups, or other contributing disability was noted.  Muscular strength was 5 of 5 in both flexion and extension.  There was no recurrent subluxation or lateral instability noted.  No meniscal conditions of this left knee were noted.  X-rays were accomplished and no degenerative or traumatic arthritis was documented.  With reference to the August 2015 examination's note of a possible meniscus tear in the left knee, this January 2017 examiner noted the previous right knee meniscus tear and subsequent arthroscopy on the right knee, but made no mention of such an injury to the left knee.

This January 2017 VA examiner provided an opinion regarding the possibility of direct service connection for a left knee disability, saying it was less likely than not the currently diagnosed condition related to the claimed left knee condition was incurred in or caused by a specific in-service illness, event, or injury to include the 
April 1988 motor vehicle accident.  The rationale was that the July 2011 x-rays indicated that the April 1988 motor vehicle accident trauma on the Veteran's right tibia/fibula, his ankles, and his knees indicate good alignment, that surgical outcomes were good, and that there was no degenerative disease noted.  The examiner continued, noting that service treatment records were silent for any chronic condition affecting the left knee specifically. In addition, the VA examiner opined that the claimed left knee condition was less likely than not related to or proximately due to or the result of the Veteran's service-connected right leg tibia and fibula fracture. Also, the examiner opined that it is less likely than not that the veteran's claimed left knee condition was aggravated beyond its natural progression by the veteran's service connected right tibia and fibula fracture. The examiner's rationale was that he noted that x-rays in the record showed the bony injuries had healed, and the records did not indicate any right leg issues leading to a chronic weight-bearing deficiency, which would be necessary to result in contra-lateral injury or aggravation.

The Board finds the VA opinion to be extremely probative, because the examiner were thorough and examined the Veteran's claims file in detail.  The January 2017 examiner had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Board recognizes the Veteran's representative argued that the January 2017 examiner's opinion was deficient because allegedly this examiner used only the July 2011 x-rays into account in forming his opinion.  However, as described above in the analysis regarding the bilateral ankle condition, at the beginning of report of examination, the examiner indicated he had reviewed the entire electronic claims file of the Veteran.  The Board is satisfied that the examiner reviewed the entire claims file as noted on his report and thus considers this examination and opinion to be highly probative.

As noted above in the analysis for the ankle disability, several buddy statements were provided by the Veteran.  In June 2011, his spouse remarked that when working out together, the Veteran had difficulty with his running pace due to pain and swelling in his ankles.  She noted that his work as a corrections officer, where he was on his feet for 12-hour shifts, and later working for the railroad, where he was on his feet during his shift at work, contributed to pain and swelling in his knees and ankles and affected his quality of life.  A fellow Marine, who had served with the Veteran from 1995-1998, remarked that the Veteran would receive medical care for pain in his ankles and feet after physical training.  Also, in June 2011, a friend and co-worker of the Veteran's remarked how he would complain of pain in the ankles and knees while working for a kitchen products company, back in 2000.

The Board has taken into account the complaints of pain of the left knee at various times throughout the Veteran's military service and occasionally afterwards, to include the motor vehicle accident of April 1988 and various treatments and examinations since the Veteran left service in 2000.  However, until January 2017, no provider, military, VA, or private, ever made a diagnosis of a left knee disability beyond a temporary strain or sprain.  The Board is cognizant of the Veteran's complaints of pain over time, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Here, however, the Veteran's ability to identify a date of diagnosis for a past medical condition or its etiology exceeds his knowledge and ability as a lay person, and the Board therefore gives no probative weight to the indefinite assertion that the Veteran's left knee condition began at an earlier, unspecified date, or may be related to another service-connected disability. Id.

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for a left knee condition.  The Board acknowledges the April 1988 motor vehicle accident and subsequent treatment for the injuries sustained, and also notes the Veteran is already service-connected for the residuals of the right tibia/fibula fracture and the fracture of the fourth left toe.  The Board notes that the service treatment records are silent for a left knee condition.  The separation/retirement physical of March 2000 was silent for any chronic left knee condition during service.  The initial VA physical examination of May 2000 noted the Veteran's complaints that his knees bothered him sometimes, but the Veteran attributed that "mostly to overuse," and no diagnosis was made.  While the Board notes the diagnosis of a left knee strain since 2013 on the most recent VA examination of January 2017, there is no tie or connection between any in-service disease or injury that occurred in service or within one year after leaving active service, and the current left knee strain.  For the purpose of completeness, the Board will assume for the sake of argument that the Veteran has a current left knee disability, currently described as a left knee strain, and the Board will also assume arguendo that a left knee injury or disease occurred during service. However, the Board finds that competent and probative evidence does not show a relationship between the Veteran's current left knee strain and the in-service injury or disease. The Board thus finds the Veteran fails the third prong of the test for entitlement to direct service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Additionally, the Board finds that service connection on a secondary basis is not warranted.  Here, the Veteran entered service with no diagnosis or complaint of a left knee condition.  As mentioned previously, the Veteran is service connected for residuals, fracture right tibia and fibula, with osteoarthritis, of the right knee, as a result of the April 1988 motor vehicle accident. He is also service-connected for residuals of a fracture of the fourth left phalanx, i.e., fourth toe, of the left foot resulting from the same April 1988 motor vehicle accident.  However, while the Veteran has examinations and treatment notes related to left knee complaints, as noted above, no medical provider or examiner, private or VA, have tied the Veteran's current left knee condition to the April 1988 motor vehicle incident, which resulted in a lower right leg fracture and fracture of the fourth left toe.  The Board finds most probative the January 2017 VA opinion, which states it is less likely than not that a left knee disability occurred in service or within a year after service, that it is less likely than not that the left knee disability is proximately caused by the service-connected right tibia and fibula fracture, and that it less likely than not that the veteran's claimed left knee condition was aggravated beyond its natural progression by the service-connected right tibia and fibula fracture or the left toe disability.

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's left knee condition was not caused or aggravated by the Veteran's service-connected residuals of the right leg fracture or the fourth left toe disability.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a left knee condition on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral ankle disability is denied.  

Service connection for a left knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


